Per Curiam.
{¶ 1} We affirm the judgment of the court of appeals dismissing the petition of appellant, Charles McCuller, for a writ of habeas corpus. Even assuming that the court of appeals erred in denying McCuller’s motion to amend his petition as moot, the court of appeals correctly dismissed the petition. A reviewing court will not reverse a correct judgment even if the lower court’s reasons were erroneous. Goudlock v. Voorhies, 119 Ohio St.3d 398, 2008-Ohio-4787, 894 N.E.2d 692, ¶ 12. McCuller’s claims raised in his petition and his motion to amend the petition are not cognizable in habeas corpus. Christian v. Gansheimer, 118 Ohio St.3d 235, 2008-Ohio-2219, 887 N.E.2d 1175, ¶ 5 (“An extraordinary writ is not available to challenge the validity or sufficiency of a charging instrument”); State v. Colon, 119 Ohio St.3d 204, 2008-Ohio-3749, 893 N.E.2d 169, ¶ 5 (“the rule announced in Colon I is prospective in nature and applies only to those cases pending on the date when Colon I was announced”).
Judgment affirmed.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.